Citation Nr: 0617094	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  04-34 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
residuals of synovitis of the right knee, currently evaluated 
as 10 percent disabling.

2.  Entitlement to an increased evaluation for residuals of 
fracture of the left ankle, currently evaluated as 10 percent 
disabling.


ATTORNEY FOR THE BOARD

Paul L. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from September 1966 until 
August 1967 with 17 days prior service per the DD 214.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in New York, 
New York.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the postoperative 
residuals of synovitis of the right knee were manifested by 
complaints of pain and instability, productive of no more 
than slight limitation of right knee motion, with no more 
than slight knee instability.

2.  Throughout the entirety of the rating period on appeal, 
the evidence reveals left ankle pain and swelling productive 
of no more than moderate limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 10 percent for postoperative residuals of synovitis of the 
right knee have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 
4.459, 4.71a, Diagnostic Code 5257 (2005).

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for residuals of fracture of the left ankle 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Code 5271 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of May 2003 letter from the agency of original jurisdiction 
(AOJ) to the appellant.  The letter informed the appellant of 
what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.  

The above notice did not set forth the relevant diagnostic 
codes (DC) for the disabilities at issue.  However, this is 
found to be harmless error.  Indeed, the July 2004 statement 
of the case included such information, and included a 
description of the rating formula for all possible schedular 
ratings under those diagnostic codes.  As such, the failure 
to include such notice in the VCAA letter did not prejudice 
the veteran here.  

The May 2003 letter also failed to discuss the law pertaining 
to effective dates.  However, because the instant decision 
denies the veteran's increased rating claims, no effective 
date will be assigned.  As such, the absence of notice as to 
effective dates does not prejudice the veteran here.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claims.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter noted above informed 
him that additional information or evidence was needed to 
support his claims, and asked him to send the information or 
evidence to the AOJ.  In addition, the July 2004 Statement of 
the Case included such notice.  Under these circumstances, 
the Board is satisfied that the appellant has been adequately 
informed of the need to submit relevant evidence in his 
possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided after issuance of appropriate VCAA notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's post-service reports of VA and private 
treatment and examination.  Additionally, the claims file 
contains the veteran's statements in support of his claims.  
The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  

The Board notes that the claims file was not available for 
review by the VA examiner.  However, it is noted that the 
reported medical history considered by the VA examiner was 
consistent with that contained in the claims folder.  Hence, 
consideration of the current disability status was made in 
view of the veteran's medical history, as required by 38 
C.F.R. §§ 4.1 and 4.2 (2005).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2005).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Analysis

I.  Increased rating- postoperative residuals of synovitis of 
the right knee

The veteran is claiming entitlement to an increased 
evaluation for his service-connected right knee disability.  
His claim for an increase was received by VA on  
April 28, 2003.  As such, the rating period on appeal is from 
April 28, 2002, one year prior to the date of receipt of the 
increased rating claim.  See 38 C.F.R. § 3.400(o)(2).

The veteran is currently assigned a 10 percent evaluation for 
postoperative residuals of synovitis of the right knee, 
currently evaluated pursuant to Diagnostic Code 5257 which 
contemplates knee impairment manifested by recurrent 
subluxation or lateral instability.  Under that Code section 
a 10 percent disability rating is warranted for slight 
impairment.  To achieve the next-higher 20 percent disability 
rating, the evidence must demonstrate moderate impairment.  

The Board has reviewed the competent evidence during the 
rating period in question and finds that such records reflect 
no more than slight knee impairment.  Upon VA examination in 
May 2003, the examiner noted that the stability of the right 
knee was within normal limits.  Private examination in March 
2003 by A.S.H., M.D., revealed that Lachman's, pivot shift, 
and Apley's tests were negative.  The varus and valgus stress 
tests revealed no laxity of the medial collateral ligaments.  
Dr. A.S.H. also stated there was no subluxation of the 
patella and no dislocation. 
 
In reaching the above conclusion, the Board acknowledges that 
pain, stiffness, swelling, and giving away are noted upon VA 
examination in May 2003.  The VA examiner noted that the 
veteran used an elastic brace on his right knee at times.  
Further, upon private examination in March 2003, the 
veteran's anterior drawer sign was +1 and the McMurray test 
was positive medially.  However, these complaints and 
findings have been contemplated in the current 10 percent 
rating assignment.  Indeed, based on the overall evidence as 
described previously, the veteran's disability picture is not 
more closely approximated by the next-higher 20 percent 
evaluation under Diagnostic Code 5257.  Rather, the 10 
percent rating is appropriate.  In so deciding, the Board 
notes that an increase on the basis of limitation of motion 
due to factors such as pain, weakness, incoordination and 
fatigability is not for application in this analysis of 
Diagnostic Code 5257, because such Code section is not 
predicated on loss of range of motion.  See Johnson v. Brown, 
9 Vet. App. 7 (1996).  

The Board has also contemplated whether any other Diagnostic 
Code might allow for an increased rating here.  However, as 
the competent evidence does not establish ankylosis or 
functional impairment comparable therewith, Diagnostic Code 
5256 is inapplicable.  Similarly, as the evidence fails to 
demonstrate tibia/fibula impairment, Diagnostic Code 5262 is 
not for application.  There are no other relevant Code 
sections for consideration of the veteran's right knee 
disability. 

To this point, the Board has considered whether any 
Diagnostic Code could afford a rating in excess of the 10 
percent currently assigned under Diagnostic Code 5257, 
thereby taking its place.  The Board will now consider 
whether the veteran is entitled to a separate rating in 
addition to the 10 percent evaluation currently assigned.  In 
this regard, the VA General Counsel has held that a veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
Likewise, the VA General Counsel has also held that, when x-
ray findings of arthritis are present and a veteran's knee 
disability is evaluated under Code 5257, the veteran would be 
entitled to a separate compensable evaluation under 
Diagnostic Code 5003 if the arthritis results in limitation 
of motion and/or objective findings or indicators of pain.  
See VAOPGCPREC 9-98 (Aug. 14, 1998).  Furthermore, to warrant 
a separate rating for arthritis based on X-ray findings and 
limited motion under DCs 5260 or 5261, the limited motion 
need not be compensable but must at least meet the criteria 
for a zero-percent rating.  A separate rating for arthritis 
could also be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59.

In the present case, the objective evidence demonstrates 
osteoarthritis of the right knee.  Specifically, the May 2003 
VA examination indicated osteoarthritis in the right knee.  
Additionally, the March 2003 private examiner found 
tricompartmental osteoarthritis in the right knee.  The VA 
examiner based the finding of osteoarthritis on x-rays taken 
in 1993 while no date was associated with the x-rays used by 
the Dr. A.S.H in forming his impression.

Having identified x-ray evidence of arthritis, the Board must 
now determine whether the record establishes limited motion 
to at least a noncompensable level.
Limitation of leg motion is addressed under Diagnostic Codes 
5260 and 5261.  Under Diagnostic Code 5260, a noncompensable 
evaluation applies for limitation of leg flexion to 60 
degrees.  Under Diagnostic Code 5261, a noncompensable 
evaluation applies for limitation of leg extension to 5 
degrees.

The Board also acknowledges VAOPGCPREC 9-2004 (Sept. 17, 
2004), where it was held that a claimant who had both 
limitation of flexion and limitation of extension of the same 
leg must be rated separately under diagnostic codes 5260 and 
5261 to be adequately compensated for functional loss 
associated with injury to the leg.  As such, if the evidence 
of record reflects compensable loss of both flexion and 
extension of the right leg, the veteran would be entitled to 
the combined evaluation under Diagnostic Codes 5260 and 5261, 
per the combined ratings table in 38 C.F.R. § 4.25.  

In the present case, the evidence of record fails to reveal 
flexion or extension limited to even noncompensable levels.  
Indeed, the VA examinations in May 2003 fail to demonstrate 
right knee flexion limited to less than 110 degrees or right 
knee extension less than full.  Similarly, Dr. A.S.H.'s 
examination in March 2003 failed to demonstrate right knee 
flexion limited to less than 98 degrees or right knee 
extension limited to less than full.  However, the Board must 
consider whether the competent evidence establishes any 
additional functional limitation due to factors such as pain, 
weakness, incoordination, or fatigability such that the 
veteran's disability picture is more nearly approximated by 
at least a noncompensable rating.  See 38 C.F.R. §§ 4.40, 
4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).

In considering additional limitation of function, the Board 
acknowledges the veteran's complaints of right knee pain.  
For example, at the private examination, the veteran stated 
that he has pain in his right knee with difficulty ambulating 
because of pain.  Dr. A.S.H. stated that the veteran 
ambulates with a marked antalgic limp.  There was weakness on 
manual muscle testing.  Upon VA examination in May 2003, the 
veteran reported pain, stiffness, swelling, and giving way in 
his right knee precipitated by ambulation.  At times, he used 
an elastic brace to support his knee.  The VA examiner also 
noted the veteran takes 375 mg of Naprosyn twice a day with 
some relief and suffers from lack of endurance.  
Additionally, in his September 2004 substantive appeal, the 
veteran indicated that his right knee causes him chronic pain 
and swelling.  Also, he stated that his right knee is 
severely unstable both medially and laterally.  The veteran 
reported a deficit in his range of motion.  The veteran also 
noted that he had another right knee surgery in 1995 because 
of his chronic right knee pain.

Despite the above, the evidence as a whole fails to 
demonstrate additional functional limitation such as to 
render the veteran's disability picture analogous to at least 
noncompensable levels under Diagnostic Code 5260 or 5261.  
Indeed, as indicated in the May 2003 VA examination report, 
the veteran had normal ambulation without an assistive device 
during the objective weight-bearing test.  There was slight 
pain with full right knee flexion.  The veteran's right knee 
stability test for range of motion was within normal limits.  
Furthermore, Dr. A.S.H. stated that the veteran got on to the 
examination table without any assistance and without any 
difficulties.  The private examiner noted that the veteran's 
right knee showed no erythema, ecchymosis, effusion, or 
spacity.  No quadriceps atrophy was noted.  Even though Dr. 
A.S.H. stated the veteran's range of motion was painful and 
decreased, the veteran achieved full extension and 98 degrees 
of flexion.  The overall disability picture still is not 
found to be equivalent to even the noncompensable range of 
motion thresholds under Diagnostic Code 5260 or 5261.  
Therefore, a separate rating for arthritis is not possible 
here through application of VAOPGCPREC 23-97 and VAOPGCPREC 
9-98.

Additionally, it is noted that the veteran's right knee 
disability involves a scar.  Therefore, the Board has 
considered whether the veteran is entitled to a separate 
rating for a scar.

Disabilities of the skin are addressed under 38 C.F.R. § 
4.118.  Throughout the entirety of the appeal, evidence of a 
superficial and painful scar is required in order to achieve 
a rating under Diagnostic Code 7804.  Here the evidence does 
not establish that such criteria have been met.  Upon VA 
examination in May 2003, a 2-inch scar medially and a 5-inch 
post-high tibial osteotomy scar laterally were noted on the 
right knee.  The VA examiner described the scars as healed.  
Furthermore, Dr. A.S.H. also noted that the veteran has a 
well-healed surgical scar on his right knee.  The record does 
not reflect findings relative to any symptomatic surgical 
scar.  Moreover, the veteran has not raised any complaints 
regarding the scar.  In view of the foregoing, the Board 
finds that a separate compensable evaluation for a right knee 
scar is not appropriate here.  Esteban v. Brown, 6 Vet. App. 
259 (1994).

In conclusion, the currently assigned 10 percent evaluation 
for the veteran's right knee disability is appropriate and 
there is no basis for a higher rating.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.




II.  Increased rating- residuals of fracture of the left 
ankle

The veteran's residuals of fracture of his left ankle are 
rated as 10 percent disabling.  The Board has reviewed the 
evidence of record and finds that the currently assigned 10 
percent evaluation appropriately reflects the veteran's 
disability picture.  The reasons and bases for this 
conclusion will be outlined below.

Limitation of ankle motion is addressed under Diagnostic Code 
5271.  Under that Diagnostic Code, a 10 percent disability 
rating is assigned where the evidence demonstrates moderate 
limitation of motion.  A 20 percent rating is for application 
where there is marked limitation of motion.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5271 (2005).

Here, the evidence of record shows no more than moderate 
limitation of motion.  Upon evaluation in by Dr. A.S.H. in 
March 2003, the veteran could dorsiflex the left ankle to 10 
degrees.  He had plantar flexion to 20.  There was decreased 
inversion and eversion.  At a May 2003 VA examination, the 
veteran could dorsiflex his left ankle from 0 to 15 degrees.  
He had plantar flexion from 0 to 35 degrees.  Thus, while the 
above evidence does reveal some limitation of left ankle 
motion, such limitation is found to be moderate rather than 
marked, leading to the conclusion that the 10 percent rating 
in effect is appropriate.  

In determining that the objective findings described above do 
not constitute marked limitation of motion, the Board has 
relied on 38 C.F.R. § 4.71a, Plate II, which demonstrates 
that 20 degrees is a normal finding for ankle dorsiflexion 
and that 45 degrees is a normal finding for plantar flexion.  
While the objective findings do reflect some limitation of 
motion, he retained at least 50 percent of normal 
dorsiflexion and plantar flexion on the March 2003 and May 
2003 examinations.  Such has been appropriately contemplated, 
over the entirety of the rating period, by the currently 
assigned 10 percent evaluation for moderate ankle disability.  
Moreover, in reaching this determination, the Board has also 
considered additional functional impairment due to factors 
such as pain and weakness, as discussed below.

In this regard, the private examination report from Dr. 
A.S.H. dated in March 2003 reflected complaints of left ankle 
pain with difficulty ambulating.  Dr. A.S.H. noted that all 
of the veteran's movements during the range of motion 
examination were painful.  As indicated in a May 2003 VA 
examination report, the veteran experienced pain, stiffness, 
swelling, and giving way in his left ankle.  Specifically, 
the VA examiner noted the veteran's lack of endurance and 
mild edema at the left medialmaleolus.  As noted above, the 
veteran takes 375 mg of Naprosyn twice a day with some pain 
relief.

While the evidence of record does establish complaints of 
pain associated with the veteran's left ankle disability, as 
described above, such pain has not been shown to cause 
additional limitation of function to such an extent as to be 
comparable to a 20 percent rating for marked limitation of 
motion.  Indeed, the March 2003 private evaluation indicated 
that there was no atrophy of the calf muscles and no calf 
tenderness.  His Achilles was not tender and the Thomson test 
was negative.  While inversion an eversion are decreased, the 
veteran had normal strength of the left ankle.  Additionally, 
in his September 2004 substantive appeal, the veteran 
indicated that pain and swelling are increased in his left 
ankle when standing for long periods of time.  He also stated 
that a few times per month the ankle become more inflamed 
with increased pain and swelling causing difficulty 
ambulating without assistance.  Even after acknowledging 
these complaints, the Board is unable to conclude that the 
disability picture more nearly approximates the criteria for 
a 20 percent evaluation for the reasons already discussed.  
Thus, the overall evidence shows that the present 10 percent 
evaluation is appropriate.

The Board has also considered whether any alternate Code 
sections allow for a higher rating.  In this vein, Diagnostic 
Code 5270 affords a 20 percent evaluation for ankylosis of 
the ankle in plantar flexion, to less than 30 degrees.  
However, no trained medical professional has diagnosed the 
veteran with ankylosis nor have the veteran's left ankle 
residuals been shown to be comparable therewith.  As such, 
Diagnostic Code 5270 is not for application.  For the same 
reason, a higher evaluation under Diagnostic Code 5272, for 
ankylosis of the subastragalar or tarsal joint, is not 
permitted.  There are no other relevant Diagnostic Codes for 
consideration.  

In conclusion, the evidence of record shows that the 
veteran's disability picture is appropriately reflected by 
the 10 percent rating for residuals of a left ankle fracture.  
There is no basis for a higher evaluation.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.


ORDER

A rating in excess of 10 percent for postoperative residuals 
of synovitis of the right knee is denied.

A rating in excess of 10 percent for residuals of fracture of 
the left ankle is denied.



_____________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


